Citation Nr: 0016689	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  97-17 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUE

Entitlement to an increased rating for the service-connected 
lumbar disc disease due to lumbar strain, currently rated as 
20 percent disabling.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The record indicates that the veteran served on active duty 
from October 1989 to October 1992, with 7 years of prior 
active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the RO.  

In a February 1997 rating decision, the RO assigned a 20 
percent for the service-connected lumbar disc disease due to 
lumbar strain, effective on August 5, 1996.  



REMAND

In an April 2000 written statement, the veteran's local 
representative indicated that range of motion findings in a 
VA medical examination conducted on December 22, 1999, 
supported the veteran's argument that he is entitled to a 
greater than 20 percent rating for his service connected 
lumbar disc disease.  However, a report of this claimed VA 
examination is not associated with the claims folder.  The 
Board observes that the most recent report of VA medical 
examination is dated in October 1998 and that no Supplemental 
Statement of the Case (SSOC) has been issued that lists, as 
evidence considered, a report of a December 1999 VA 
examination.  

VA medical records concerning treatment prior to a Board 
decision are constructively deemed to be before the Board.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  Additionally, a SSOC must be 
furnished to the veteran and his representative when 
additional pertinent evidence is received after a Statement 
of the Case has been issued.  38 C.F.R. § 19.31 (1999).  
Therefore, the veteran's claim must be remanded to clarify 
this matter.  

In addition, the Board finds, in light of the submitted 
December 1998 medical statement, that another VA examination 
is required to determine the degree of functional limitation 
due to pain caused by the service-connected low back 
disability.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
disability.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured, 
to specifically include a report of the 
claimed December 22, 1999, VA medical 
examination.  

2.  The RO also should undertake to 
schedule the veteran for a VA examination 
to ascertain the current severity of the 
service-connected lumbar disc disease due 
to lumbar strain.  All indicated testing 
should be taken in this regard.  The 
claims folder should be made available to 
the examiner for review.  Detailed 
clinical findings should be reported in 
this regard.  Based on his/her review of 
the case, the examiner should offer an 
opinion as to the degree of functional 
limitation due to pain caused by the 
service-connected low back disorder.  

3.  After undertaking any additional 
indicated development, the RO should 
review the veteran's claim in light of 
any additional evidence.  If any matter 
remains denied, then the veteran and his 
representative should be furnished with 
an appropriate supplemental statement of 
the case and be given an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  In taking this action, the 
Board implies no conclusion as to any ultimate outcome 
warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

